Citation Nr: 1427938	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2011, the Board denied a claim for service connection for diabetes mellitus and reopened the claim for service connection for hypertension. The hypertension claim was then remanded for further development.  The Board remanded the hypertension claim again in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board reopened the claim for service connection for hypertension and remanded it for further development.  As part of the development, in September 2013, the Board remanded the matter for record development and to provide the Veteran with a VA examination.  That development has occurred and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the records development, however, the Veteran stated that the private medical providers named in the remand did not treat the Veteran for hypertension.  He also stated, however, that he has received treatment at VAMC since 1980.  The file, however, only contains VAMC records from April 2001 to May 2013.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Board finds a remand is necessary to ensure all VAMC treatment records are associated with the file.

There also appears to be an additional two physicians specifically identified by the Veteran as treating him for hypertension, Dr. James Torrey of the Carondelet Medical Group, and in his initial application for service connection for hypertension, Dr. Louis Dalmendary.  For both doctors, he lists street addresses, but no city.  Under the circumstances, the Board also finds the Veteran should be provided another opportunity to have the records of Dr. Torrey and Dr. Dalmendary provided to VA. 

Finally, after the records development is completed, the October 2013 VA examiner  should review the file, including any additional records added since the examination and provided an addendum with any corrections or additions the examiner feels is necessary based upon the new records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records, electronic or paper, from the Tucson, Arizona VAMC and associated outpatient clinics from 1980 to April 2001.  The RO is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. James Torrey of the Carondelet Medical Group and Dr. Louis Dalmendary.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  If and only if additional medical records are associated with the file, arrange for the examiner who conducted the October 2013 examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.  The rationale for all opinions should be provided.

After reviewing the file, including any additional records received since October 2013, the examiner is asked to address whether there are any additions or corrections to the report of the October 2013 VA examination.

4.  After the development requested is completed, readjudicate the claim for service connection for hypertension.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



